United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-40980
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ENRIQUE QUESADA-LERMA,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. 1:05-CR-7-ALL
                         --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Enrique Quesada-Lerma (Quesada) appeals his guilty plea

conviction and sentence for possession with intent to distribute

marijuana.     Quesada argues (1) his sentence contravened United

States v. Booker, 543 U.S. 220 (2005), and, (2) for the first

time on appeal, that his count three conviction should be

overturned because the statute cited in the indictment, 21 U.S.C.

§ 841(b)(1)(C), purportedly does not criminalize the charged

conduct.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40980
                                -2-

     Quesada’s contention that the district court was precluded

from enhancing his sentence based on facts that had not been

either admitted by him or found beyond a reasonable doubt by a

jury is untenable.   Post-Booker “[t]he sentencing judge is

entitled to find by a preponderance of the evidence all the facts

relevant to the determination of a Guideline sentencing range and

all facts relevant to the determination of a non-Guidelines

sentence.”   United States v. Mares, 402 F.3d 511, 519 (5th Cir.),

cert. denied, 126 S. Ct. 43 (2005).

     Quesada’s guilty plea renders his defective indictment claim

waived because “[a] voluntary guilty plea waives all

nonjurisdictional defects in the proceedings against the

defendant,” United States v. Glinsey, 209 F.3d 386, 392 (5th Cir.

2000), and an allegedly defective indictment does not deprive a

district court of jurisdiction.   United States v. Cotton, 535

U.S. 625, 631 (2002).

     AFFIRMED.